Title: To George Washington from Colonel John Lamb, 29 May 1779
From: Lamb, John
To: Washington, George



Sir
Pluckemin [N.J.] 29th May 1779

As I understand that a board of General Officers is to sit this Day, to determine the relative Rank of the Field Officers of Artillery and that of the Regiments–and having reason to believe (from the information of Lt Colo. Stevens) that Colo. Crane’s Claim is founded on a Commission from the State of Rhode Island bearing date the 8th May 1775; I thought it necessary, to give your Excellency this information, wishing it may be laid before the Board as Lt Colo. Stevens is now here, & ready to prove the facts, whenever they may please to direct him to attend for that purpose. I have the honor to be with the greatest Respect your Excellency’s Most Obdt Hume Servt.
